Citation Nr: 1101979	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-30 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, and 
if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The issue of entitlement to service connection for hypertension 
to include as secondary to diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension was denied in a July 2006 Board decision.

2.  The evidence received since the July 2006 Board decision is 
not cumulative or redundant of that previously of record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating the 
claim of service connection for hypertension.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for 
service connection for hypertension, to include as secondary to 
diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2010).


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence which must be considered in 
determining whether there is a basis for reopening the claim is 
that evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  See 
Spalding v. Brown, 10 Vet. App. 6 (1996).



Analysis

In a Board decision dated July 2006, the Board denied service 
connection for hypertension.  Service connection was denied on 
the basis that there was no competent medical evidence providing 
a nexus between the Veteran's current hypertension and his active 
service.  

The subsequently received evidence includes private and VA 
treatment records showing treatment for hypertension and diabetes 
mellitus.  Social security administration (SSA) records show that 
the Veteran was granted disability benefits for diabetic 
neuropathy and hypertension.  Additionally, the Veteran submitted 
a statement from his private endocrinologist indicating that the 
treatment of the Veteran's hypertension control was of the upmost 
importance in the treatment of his diabetes mellitus.  

The Board also notes that the Veteran was granted service 
connection for diabetes mellitus and further asserts that his 
hypertension was caused or aggravated by his diabetes mellitus.  
The Veteran was also afforded a hearing before the undersigned 
Veteran's Law Judge.  The Veteran testified that he was treated 
by both private and VA doctors for his hypertension and diabetes 
mellitus.  He recounted that he was first diagnosed with diabetes 
around 1990 and was subsequently diagnosed with hypertension.  
This evidence is new and material.  It suggests the previously 
unconsidered possibility that service connected diabetes caused 
or aggravated the hypertension.  Accordingly, reopening of the 
claim is in order.


ORDER

New and material evidence having been received, reopening of the 
claim for service connection for hypertension to include as 
secondary to diabetes mellitus is granted.




REMAND

The Veteran contends that he has hypertension caused or 
aggravated by his service-connected diabetes mellitus.  After 
review of the file, the Board finds that additional development 
is required, for the reasons discussed below.

His private endocrinologist stated that blood pressure control 
was of the upmost importance in regards to treating his diabetes 
mellitus.  VA examinations dated November 2004 and November 2009 
both indicated a diagnosis of hypertension.  The November 2004 
examiner stated that the Veteran's hypertension was 
atherosclerotic in origin and the November 2009 examiner opined 
that the etiology of the Veteran's hypertension was idiopathic.  
However, neither examiner opined as to whether the Veteran's 
diabetes mellitus aggravated the Veteran's hypertension.  As 
such, a VA examination and opinion should be obtained in order to 
address these assertions.  See 38 U.S.C.A. § 5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.	After securing any necessary release 
forms, with full address information, 
all records of medical treatment which 
are not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file and any negative search should be 
communicated to the Veteran.  

2.	The Veteran should be afforded a VA 
examination to determine the etiology 
of the current essential hypertension.  
The claims file must be provided to the 
examiner prior to the examination.  All 
indicated evaluations, studies, and 
tests should be accomplished, and any 
such results must be included in the 
examination report.  

After conducting the examination, the 
examiner should provide an opinion as to 
whether the Veteran's service-connected 
disabilities, to include the service-
connected diabetes mellitus, aggravated 
(made permanently worse) his 
hypertension.  If aggravation is found, 
the examiner must identify the baseline 
level of disability prior to the 
aggravation and determine what degree of 
additional impairment is attributable to 
aggravation of the disorder by the 
service-connected disability.  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he or she should explain 
why a response would be speculative.

3.	After the foregoing, review the 
evidence added to the record and 
readjudicate the Veteran's claim.  If 
the claimed benefit remains denied, the 
Veteran and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  


By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


